      Case 8:19-cv-01173-CEH-AAS Document 22 Filed 05/26/20 Page 1 of 2 PageID 99

                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


 FRANCIS MYERS,

        Plaintiff,

 v.                                                 CASE NO.: 8:19-cv-01173-CEH-AAS

 WELLS FARGO BANK, N.A.,

        Defendant.


                                          ./


                      JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


               COMES NOW the Plaintiff, FRANCIS MYERS, and the Defendant, WELLS FARGO

BANK, N.A., pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), by and through their undersigned counsel,

hereby stipulate to dismiss, with prejudice, each claim and count therein asserted by Plaintiff against the

Defendant, in the above styled action, with Plaintiff and Defendant to bear their own attorney’s fees,

costs and expenses.

      By:

/s/William “Billy” Peerce Howard                     /s/ Gillian Williston
William “Billy” Peerce Howard, Esq.                  Gillian Williston, Esquire
Florida Bar No. 0103330                              Florida Bar No. 14270
THE CONSUMER PROTECTION FIRM, PLLC                   TROUTMAN SANDERS LLP
4030 Henderson Blvd.                                 222 Central Park Avenue
Tampa, FL 33629                                      Suite 2000
Telephone: (813) 500-1500                            Virginia Beach, VA 23462
Facsimile: (813) 435-2369                            Telephone: (757) 687-7500
Billy@TheConsumerProtectionFirm.com                  Facsimile: (757) 687-7510
Attorney for Plaintiff                               Gillian.Williston@Troutman.com
                                                     Attorney for Defendant
   Case 8:19-cv-01173-CEH-AAS Document 22 Filed 05/26/20 Page 2 of 2 PageID 100




                                  CERTIFICATE OF SERVICE

      I certify that on _May 26, 2020, a copy of the foregoing document was served on all counsel of
record via CM/ECF.



                                           /s/William “Billy” Peerce Howard
                                           William “Billy” Peerce Howard, Esq.
                                           Florida Bar No. 0103330
                                           THE CONSUMER PROTECTION FIRM, PLLC
                                           4030 Henderson Blvd.
                                           Tampa, FL 33629
                                           Telephone: (813) 500-1500
                                           Facsimile: (813) 435-2369
                                           Billy@TheConsumerProtectionFirm.com
                                           Attorney for Plaintiff
